COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                               §

  Ali Tabrizi and Dona Tabrizy,                §             No. 08-16-00209-CV

                       Appellant,              §               Appeal from the

                                               §              53rd District Court
  City of Austin; Greg Guernsey, in his
  Official Capacity as Director of Planning    §           of Travis County, Texas
  and Zoning Department; J. Rodney
  Gonzales, in his Official Capacity Acting    §           (TC# D-1-GN-15-002968)
  Director of the Development Services
  Department; and Charles Lesniak, in his      §
  Official Capacity as.,
                                               §
                       Appellees.
                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to reinstate the

appeal within which to file until March 9, 2017. NO FURHER MOTIONS FOR EXTENSION

OF TIME TO FILE APPELANT’S MOTION TO REINSTATE APPEAL WILL BE

CONSIDERED BY THIS COURT.

       IT IS SO ORDERED this 23rd day of February, 2017.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.